Exhibit 2.5 Execution Verison FOURTH Amendment to ASSET PURCHASE AGREEMENT This FOURTH AMENDMENT TO ASSET PURCHASE AGREEMENT (this “ Amendment ”), dated as of February 2, 2015 (the “ Effective Date ”), is entered into by and between Zenith Education Group, Inc., a Delaware nonprofit corporation (“ Purchaser ”) and Corinthian Colleges, Inc., a Delaware corporation, for itself and on behalf of the Sellers (the “ Seller Representative ,” and together with Purchaser, the “ Parties ,” and each, a “ Party ”). Capitalized terms used in this Agreement but not defined herein shall have the meanings given to them in the Purchase Agreement (defined below). RECITALS A.Reference is made to the Asset Purchase Agreement dated November 19, 2014, as amended by Letter Agreements dated December 17, 2014 and January 5, 2015 and a Third Amendment to Asset Purchase Agreement dated February 2, 2015 (as amended, the “ Purchase Agreement ”) by and among Purchaser, the Seller Representative and the other parties named therein. B.The Parties expect, subject to the satisfaction or waiver of the closing conditions described in Article VI of the Purchase Agreement, to effect an Initial Closing on or after February 2, 2015 with respect to most of the Everest Plus Schools (the “ Initial Closing Schools ”) and to effect a subsequent Closing pursuant to Section 6.4 of the Purchase Agreement at a later date with respect to some or all of the remaining Everest Plus Schools (the “ Subsequent Closing Schools ”). C.The Parties wish to clarify the calculation of Working Capital and related procedures for purposes of the Initial Closing and any subsequent Closing and certain other items that have come to light or changed between the signing of the Purchase Agreement and the date hereof. D.NOW, THEREFORE, in consideration of the premises set forth above and in reliance on the representations, warranties and agreements in the Purchase Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: AmendmentS 1.
